The judgment of the court (Eustis, C. J., absent, j was pronounced by
Rost, J.
The defendants were the consignees of certain casks of wine brought in the Tennessee, the plaintiffs’ vessel, from Marseilles to New Orleans. There were cross suits by the vessel for her freight, and by the consignees for damage to the goods, which suits were consolidated.
Upon the arrival of the casks, they were examined by the port-wardens, who reported a portion of them “ to be badly stained, discolored and soiled by grease and sea water, ” so much so, in their opinion, as to render them “ unmerchantable. ” This condition of the casks is also shown by other testimony. A witness offered by the plaintiffs, on his cross-examination, states that “the casks were very greasy — the grease was running on them. ” It also appears that such a condition of casks, though it does not injure the wine, affects the sale.
The vessel on previous voyages had carried lard. This article leaks ; the flooring and timbers became saturated with it, and it is very difficult to clear the vessel of it entirely. Before the Tennessee took in her cargo, her hold was scraped and limed; but it is obvious from the result, she could not have been entirely cleaned.
Immediately after leaving the port of Marseilles, the vessel encountered very stormy weather, which caused her to leak; and being obliged to carry sail to keep off the land, she laid over a good deal, so that the pumps could not reach *29tbe water she made. The water and grease washed upon the casks, and they became damaged in the manner above stated.
It is said, that this was an injury by perils of the sea, for which the vessel should not be charged. So far as the sea water stained the casks, we think the ship should not answer for it. But there was another cooperating cause of damage. The lard in the ship’s hold, being washed up with the water, attached itself to the casks and put them in the greasy condition described by the witnesses. The injury of the casks was directly promoted by the greasy condition of the ship. If the ship had been clean, the injury would have been different in its character, and as we may fairly infer from the evidence, less in its pecuniary amount. We are forbidden, therefore, to attribute the whole damage to perils of the sea; on the contrary, we must set a portion of it down to the defective condition of the vessel, and the vessel must answer for such damage as was occasioned by that defect.
Let us take a parallel case by way of illustration. The vessel is undoubtedly answerable for the damage attributable to bad stowage. Suppose a vessel so' stowed that the goods would be safe in ordinary weather, but for want of proper dunnage, would suffer in a gale of wind. A gale occurs, causing the vessel, which before was tight and strong, to spring a leak, and the goods are injured by contact with salt water. But in addition thereto, they get knocked about in the vessel’s hold and broken, and this damage, under the evidence, is clearly attributable to bad stowage, and would not have occurred if the stowage had been good. The ship would not be liable for the damage by salt water; but it would be clearly unjust to exempt her from the damage arising from bad stowage.
We consider an allowance of two dollars per cask as sufficient to cover the proportion of damage occasioned by grease, which deducted from the freight, will leave a balance of twenty-two dollars and seven cents in favor of the ship.
It is therefore decreed, that the judgment of the district court be reversed, and that the said Horatio Eagles, William N. Hazard and Albert Cook, receive from the defendants, J. and J. Tardos, the sum of twenty-two dollars and seven cents, the plaintiffs to pay the costs of the appeal; the costs of the proceedings in the court beiow, hitherto incurred, to be borne equally by the parties, and the costs of executing this decree to be paid by the defendants.